ACCEPTED
                                                                                               03-14-00801-CV
                                                                                                       4667820
                                                                                     THIRD COURT
                                                                       Filed in The District Court OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                        of Travis County,3/27/2015
                                                                                           Texas   10:05:35 AM
                                                                                              JEFFREY D. KYLE
                                                                             NOV 242014                  CLERK

                              CAUSE NO. D-1-GV-11-oo1923               At          jg Z..M.
                                                                       maia Rcdrfruez-Mendoza, C’erk
     THE UNIVERSITY OF TEXAS                 § IN THE DISTRICT COURT RECEIVED
                                                                        OF      IN
                                                               3rd COURT OF APPEALS
     SYSTEM and THE UNIVERSITY OF            §                      AUSTIN, TEXAS
     TEXAS AT DALLAS,                        §                 3/27/2015 10:05:35 AM
             Plaintiffs,                     §
                                                                   JEFFREY D. KYLE
                                             §                          Clerk
     V.                                      §
                                             §
     GREG ABBOTT’, ATTORNEY                  § 261St JUDICIAL DISTRICT
     GENERAL OF TEXAS,                       §
             Defendant                       §
                                             §
     v.                                      §
                                             §
     MARILYN CAMERON, PRO SE                 §
             Intervenor.                     § TRAVIS COUNTY, TEXAS
                                  FINAL JUDGMENT

          On November 24, 2014, a hearing was held on the parties’ motions for summary

judgment. Plaintiffs The University of Texas System and The University of Texas at Dallas

(the University) and Defendant Greg Abbott, Attorney General of Texas, appeared

through counsel. This is a lawsuit under the Public Information Act, by which Plaintiff

sought relief from a ruling of the Attorney General. The Court, having considered the

testimony and documentary evidence, the pleadings, and arguments of counsel, enters

the following declaration and orders.

          IT IS THEREFORE ORDERED AND DECLARED that Defendant’s Cross-Motion

for Summary Judgment is GRANTED, and Plaintiffs Cross-Motion for Summary

Judgment is DENIED.        It is further ORDERED that the information at issue is not

privileged and the University must disclose this information to the requestor.
                     ________day




       This Order disposes of all claims b,tween all parties and is a final judgment.

       Signed this                 of   Ai   ....
                                                               ,   2014.




Agreed As To Form:                                     /




KIMBERLY FUC
Chief, Open Rec rds Litigation                  St te Bar No. 240499
State Bar No. 24044140                          Assistant Attorney     eral
Administrative Law Division                     Financial and Tax Litigation Division
P.O. Box 12548, Capitol Station                 P.O. Box 12548
Austin, Texas 78711-2548                        Austin, Texas 78711-2548
Telephone:   (512) 475-4195                     Telephone:    (512) 475-4209
Facsimile:    (512) 320-0167                    Facsimile: (512) 477-2348
Kimberly. Fuchs@texasattorneygeneral.gov        joshua.godbey@texasattorneygeneral.gov

ATrORNEY FOR DEFENDANT GREG ABBOTr,             ArI’ORNEY FOR PLAINTIFFS
ATTORNEY GENERAL OF TEXAS




                                                                                 Page   2 of 2
Cause No, D1GV-11oo1923